      Case 7:20-cv-00084 Document 5 Filed on 04/02/20 in TXSD Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
                          Plaintiff,            §
                                                §
 v.                                             §        CASE NO. 7:20-CV-084
                                                §
2.433 ACRES OF LAND, MORE OR LESS,              §
SITUATE IN HIDALGO COUNTY, STATE                §
TEXAS; AND TAX RANCH, LLC; ET AL.,              §
                                                §
                                                §
                        Defendants.             §



                        DISCLOSURE OF INTERESTED PARTIES


       NOW COMES the United States of America and hereby certifies that the

following persons or entities have a financial interest in the outcome of this litigation:

       1. Plaintiff, the United States of America;

       2. Defendant, Tax Ranch, LLC;
         c/o Richard Garza, Registered Agent
         3910 West Freddy Gonzalez Drive
         Edinburg, Texas 78539

       3. Defendant, Hidalgo County;
          Pablo (Paul) Villarreal
          Tax Assessor-Collector
          2804 South Business Highway 281
          Edinburg, TX 78539



                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
                                                     United States Attorney
                                                     Southern District of Texas


                                           Page 1 of 3
Case 7:20-cv-00084 Document 5 Filed on 04/02/20 in TXSD Page 2 of 3



                             By:     s/Manuel Muniz Lorenzi
                                    MANUEL MUNIZ LORENZI
                                    Assistant United States Attorney
                                    Southern District of Texas No. 3381592
                                    Puerto Rico Bar No. 21246
                                    1701 W. Bus. Highway 83, Suite 600
                                    McAllen, TX 78501
                                    Telephone: (956) 992-9435
                                    Facsimile: (956) 618-8016
                                    E-mail: Manuel.Muniz.Lorenzi@usdoj.gov




                             Page 2 of 3
      Case 7:20-cv-00084 Document 5 Filed on 04/02/20 in TXSD Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that, on April 2, 2020, I mailed a true and correct copy of the foregoing

document via regular mail to all the interested parties for whom the United States has contact

information.

                                            By:     s/Manuel Muniz Lorenzi
                                                    MANUEL MUNIZ LORENZI
                                                    Assistant United States Attorney




                                           Page 3 of 3
